Case: 18-50962        Document: 00515265825         Page: 1     Date Filed: 01/09/2020




                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                          Fifth Circuit

                                                                                FILED
                                                                         January 9, 2020
                                         No. 18-50962
                                                                          Lyle W. Cayce
                                                                               Clerk
Consolidated with 18-50963

UNITED STATES OF AMERICA,

                 Plaintiff – Appellee

v.

LARRY WESLEY BROWN,

                 Defendant – Appellant



                     Appeals from the United States District Court
                           for the Western District of Texas
                               USDC No. 7:07-CR-145-1
                                USDC No. 7:18-CR-53-1


Before HAYNES and OLDHAM, Circuit Judges, and HANEN,* District
Judge.
PER CURIAM:**
         These consolidated appeals address the supervised release revocation
and the firearm possession sentencing of Larry Wesley Brown. We AFFIRM.



*   District Judge of the Southern District of Texas, sitting by designation.
**Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 18-50962       Document: 00515265825         Page: 2    Date Filed: 01/09/2020


                            No. 18-50962 c/w No. 18-50963

                                    I.   Background
       In 2008, Brown pleaded guilty to being a felon in possession of a firearm.
The district court sentenced him to fifty-two months of imprisonment and a
three-year term of supervised release.            He was released to supervision in
March 2016.
       Less than two years later, the probation office filed a petition for a
warrant for Brown, alleging that he had violated the terms of his supervised
release. 1 The petition stated that Brown had been arrested for a Texas offense
but failed to advise his probation officer as required. When officers arrested
Brown at his home for a state parole violation, they discovered a loaded
firearm, three extra magazines, heroin, cocaine, and methamphetamine there.
       Brown was thereafter charged in federal court with possessing a firearm
after a felony conviction. He pleaded guilty to the offense without a written
plea agreement.
       A probation officer then filed an amended petition to revoke Brown’s
probation. In addition to restating Brown’s previous violations, the amended
petition noted that Brown had been convicted on the felon-in-possession
charge. The probation officer later filed a second amended petition alleging
that Brown had also been indicted in federal court for bank robbery. The
Government adopted the petition’s allegations and moved to revoke Brown’s
supervised release.
       At a joint hearing to adjudicate the Government’s revocation petition and
sentence Brown for the felon-in-possession conviction, Brown pleaded true to
each allegation in the second amended petition. The district court granted the


1 In particular, the petition asserted that Brown had violated the terms that (1) prohibited
him from committing a new law violation, (2) obligated him to inform his probation officer
within seventy-two hours of being arrested or questioned by officers, and (3) barred him from
living in a place where firearms were possessed or stored.
                                             2
    Case: 18-50962      Document: 00515265825     Page: 3   Date Filed: 01/09/2020


                         No. 18-50962 c/w No. 18-50963

Government’s motion for revocation, revoked Brown’s supervised release, and
sentenced him to twenty-four months in prison and no term of supervised
release. As to the felon-in-possession offense, the district court sentenced
Brown to seventy-one months of imprisonment and a three-year term of
supervised release.      The district court ordered the sentences to run
consecutively. Brown timely appealed both the revocation and the felon-in-
possession judgments.

                                II.   Discussion
   A. The Revocation Sentence
      Brown raises several challenges to his revocation and accompanying
sentence. He did not raise any of these arguments in the district court, so we
apply plain error review. See Puckett v. United States, 556 U.S. 129, 134–35
(2009). To establish plain error, Brown must show that (1) there was an error,
(2) the error was “clear or obvious,” and (3) the error “affected [his] substantial
rights.” Puckett, 556 U.S. at 135. If Brown makes that showing, we have
discretion to remedy the error only if it “seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings.”       Id. (alteration in
original) (internal quotation marks and citation omitted).
      Brown first contends that he did not knowingly and voluntarily plead
true to the allegations in the revocation petition. He asserts that the parties
and the district court were uncertain about the allegations to which he
admitted and that the confusion prevented him from entering an informed
plea. He maintains that as a result of this confusion and the district court’s
failure to assess whether his plea was entered intelligently, his due process
rights were violated.
      Brown relies upon Boykin v. Alabama, 395 U.S. 238, 242–44 (1969),
requiring a knowing and voluntary plea, contending it applies to revocation

                                        3
     Case: 18-50962      Document: 00515265825        Page: 4    Date Filed: 01/09/2020


                           No. 18-50962 c/w No. 18-50963

proceedings. We have not previously decided this issue, and we need not do so
here. See United States v. Johns, 625 F.2d 1175, 1176 (5th Cir. 1980) (declining
to decide whether Boykin applies to revocation proceedings); see also United
States v. Botello, 769 F. App’x 147, 148 (5th Cir. 2019) (per curiam), cert.
denied, 140 S. Ct. 298 (2019) (mem.). Several of our sister circuits have held
that Boykin does not apply to revocation proceedings, 2 and an error is not clear
or obvious when our law is unsettled and other circuit courts have reached
different results on the issue, see United States v. Salinas, 480 F.3d 750, 759
(5th Cir. 2007).     Thus, even if the district court did not expressly assess
whether Brown’s plea was knowing and voluntary, such failure would not be
plain error.
      Brown also argues a lack of knowing and intelligent waiver of his right
to a full revocation hearing. See United States v. Hodges, 460 F.3d 646, 651–
52 (5th Cir. 2006). As discussed above, at the joint revocation and sentencing
(for the felon-in-possession charge) hearing, Brown pleaded true to the
relevant allegations, thus waiving his right to a full hearing on the merits.
Assuming arguendo that the district court failed in some procedural aspects of
this waiver process, Brown has not shown that any error affected his
substantial rights. See Puckett, 556 U.S. at 135. Specifically, Brown has not
established a reasonable probability that, but for the error, he would not have
admitted to the violations in the second revocation petition. See id.; see also
United States v. Dominguez-Benitez, 542 U.S. 74, 83 (2004). He has thus not
shown reversible plain error. See Puckett, 556 U.S. at 135.
      Brown next asserts that his revocation sentence was unreasonable. We
review revocation sentences under the “plainly unreasonable” standard of


2See, e.g., United States v. Pelensky, 129 F.3d 63, 67–68 (2d Cir. 1997); United States v.
Rapert, 813 F.2d 182, 184–85 (8th Cir. 1987); United States v. Segal, 549 F.2d 1293, 1296–
1301 (9th Cir. 1977).
                                            4
     Case: 18-50962      Document: 00515265825        Page: 5     Date Filed: 01/09/2020


                           No. 18-50962 c/w No. 18-50963

18 U.S.C. § 3742(a). See United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). We will uphold a revocation sentence unless it is “in violation of the law
or plainly unreasonable.” United States v. Jones, 484 F.3d 783, 791 (5th Cir.
2007) (citation and internal quotation marks omitted). Under our precedent,
because Brown did not challenge the reasonableness of his sentence in district
court, we would review for plain error only. See United States v. Gonzalez, 250
F.3d 923, 930 (5th Cir. 2001). 3 Under either standard, however, Brown’s
arguments fail.
       At the time of sentencing, a district court “shall state in open court the
reasons for its imposition the particular sentence.” 18 U.S.C. § 3553(c). “The
appropriateness of brevity or length, conciseness or detail, when to write, what
to say, depends upon circumstances.” Rita v. United States, 551 U.S. 338, 356
(2007); see United States v. Whitelaw, 580 F.3d 256, 261–62 (5th Cir. 2009)
(applying Rita in the revocation context).
      Brown argues that his sentence was unreasonable because the district
court did not explain its decision to order his revocation and felon-in-possession
sentences to be served consecutively. We agree that the district court could
have given a more robust explanation. But, even applying the preserved-error
“plainly unreasonable” standard, we conclude that reversible error is not
shown particularly given that the court followed the sentencing policy
recommendation of a consecutive sentence. U.S.S.G. § 7B1.3(f), p.s. (“Any term
of imprisonment imposed upon the revocation of probation or supervised
release shall be ordered to be served consecutively to any sentence of
imprisonment that the defendant is serving, . . . .”).


3  The Supreme Court has granted certiorari in a case challenging our precedent on this
point. Holguin-Hernandez v. United States, 139 S. Ct. 2666 (2019) (mem.). However, even
applying the “plainly unreasonable” standard applicable to preserved challenges, we find no
reversible error.
                                            5
     Case: 18-50962      Document: 00515265825        Page: 6     Date Filed: 01/09/2020


                           No. 18-50962 c/w No. 18-50963

       Brown also claims that his revocation sentence was unreasonable
because he in effect received consecutive sentences for the same conduct. Put
differently, Brown contends that he was sentenced both for committing the
felon-in-possession offense and for violating his supervised release on that
basis. But a revocation sentence is meant to punish the violation of supervised
release; this punishment is distinct from the sentence for the new offense that
may trigger the revocation. See United States v. Zamora-Vallejo, 470 F.3d 592,
596 & n.6 (5th Cir. 2006) (per curiam). We have repeatedly upheld revocation
sentences that were ordered to run consecutively to sentences for new offenses
that prompted the revocation. 4 Brown has not shown that the district court
committed reversible error.
    B. The Felon-In-Possession Sentence
      Brown also contends that the district court erred by increasing his
sentence under U.S.S.G. § 2K2.1(b)(6)(B) on the ground that he possessed a
firearm in connection with another felony offense. We review the district
court’s application of the Sentencing Guidelines de novo and its findings of fact
for clear error. See United States v. Stanford, 823 F.3d 814, 843 (5th Cir. 2016).
      Section 2K2.1(b)(6)(B) of the U.S. Sentencing Guidelines provides for a
four-level enhancement when “the defendant used or possessed any
firearm . . . in connection with another felony offense.”            The enhancement
applies if the firearm “facilitated, or had the potential of facilitating, another
felony offense.” Id. § 2K2.1 cmt. n.14(A). “Another felony offense” means any
federal, state, or local crime that is punishable by a prison term of more than




4See United States v. Sims, 774 F. App’x 231, 231–32 (5th Cir. 2019) (per curiam); United
States v. Ramirez, 264 F. App’x 454, 458–59 (5th Cir. 2008) (per curiam); United States v.
Rocha-Ramirez, 243 F. App’x 22, 23 (5th Cir. 2007) (per curiam); United States v. Deal, 237
F. App’x. 909, 910–11 (5th Cir. 2007) (per curiam).
                                            6
    Case: 18-50962        Document: 00515265825   Page: 7   Date Filed: 01/09/2020


                           No. 18-50962 c/w No. 18-50963

one year, even if the defendant was never charged or convicted. Id. § 2K2.1
cmt. n.14(C).
        Application of the enhancement depends on the type of felony alleged. If
the crime is a drug trafficking offense, the adjustment automatically applies if
a firearm is found “in close proximity to drugs, drug-manufacturing materials,
or drug paraphernalia.” United States v. Jeffries, 587 F.3d 690, 692 (5th Cir.
2009); U.S.S.G. § 2K2.1 cmt. n.14(B)(ii). For all other felonies except burglary,
the enhancement applies if the gun facilitated, or had the potential to
facilitate, another felony offense. Jeffries, 587 F.3d at 692; U.S.S.G. § 2K2.1
cmt. n.14(A).    The evaluation of the connection between the gun and the
additional felony is a factual finding that we review for clear error. See United
States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010).
        Addressing the drug trafficking issue, here, the presentence report
(“PSR”) stated that when officers arrested Brown, they found a plastic bag
containing twelve smaller bags filled with 5.1 total grams of cocaine. Brown
told the officers where to find the firearm at issue. The officers found the
loaded firearm in a toolbox between a bed and a nightstand; the toolbox also
contained three fully loaded magazines. The officers also found additional
ammunition; a gun holster; a digital scale; and a safe that contained
prescription drugs, roughly one gram of heroin, and less than one gram of
methamphetamine. Brown conceded that he owned the drugs and firearm and
told the officers that there were also used syringes in a kitchen cabinet.
        In addressing the § 2K2.1(b)(6)(B) enhancement, the probation officer
referred to Note 14(B) of the Guidelines, which states that the enhancement
applies “in the case of a drug trafficking offense in which a firearm is found in
close    proximity   to     drugs,   drug-manufacturing     materials,   or   drug
paraphernalia.” See U.S.S.G. § 2K2.1 cmt. n.14(B)(ii). Brown objected to the


                                         7
    Case: 18-50962     Document: 00515265825   Page: 8   Date Filed: 01/09/2020


                        No. 18-50962 c/w No. 18-50963

enhancement, arguing that there was no indication that the gun was used in
connection with another offense and the evidence did not reflect that the gun
was related to the drugs in his home.       At sentencing, the district court
overruled Brown’s objection to the adjustment and adopted the PSR in relevant
part without change.
      Brown now argues that the § 2K2.1(b)(6)(B) adjustment was improperly
applied because there was no record evidence that his possession of the firearm
facilitated a drug trafficking offense. He maintains that the evidence at most
showed that he simultaneously possessed a firearm and drugs for personal use.
      We disagree. Brown had 5.1 grams of cocaine divided into small plastic
bags, a digital scale, used syringes, roughly one gram of heroin, and less than
one gram of methamphetamine in his home. Moreover, Brown’s home was
relatively small, so he could readily access the firearm in his bedroom. Based
on these facts, it is plausible that Brown had engaged in drug trafficking—and
it is inarguable that the gun was in close proximity to Brown’s drugs and
related paraphernalia.      The district court’s findings supporting the
enhancement were not clearly erroneous. See Coleman, 609 F.3d at 708. The
§ 2K2.1(b)(6)(B) enhancement was thus proper. See U.S.S.G. § 2K2.1 cmt.
n.14(B).

                             III.   Conclusion
   For the foregoing reasons, we AFFIRM the district court’s judgment.




                                      8